In an action to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Lally, J.), dated November 17, 2006, as, upon converting that branch of the defendant’s motion which was to dismiss the complaint pursuant to CFLR 3211 (a) (1), (5), and (7) to a motion for summary judgment dismissing the complaint, granted that branch of the motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law by demonstrating that the contract of sale, which specifically provided that the seller made no representations other than those expressly made in the contract, did not represent that there was no additional tax liability for tax arrears (see Valassis Communications v Weimer, 304 AD2d 448, 449 [2003]; Nancy Neale Enters. v Eventful Enters., 238 AD2d 322, 324 [1997]; Home Owners' Loan Corp. v Wood, 170 Misc 74 [1938]; see also Citibank v Plapinger, 66 NY2d 90 [1985]; Danann Realty Corp. v Harris, 5 NY2d 317 [1959]; Rodas v Manitaras, 159 AD2d 341 [1990]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Spolzino, J.P., Florio, Skelos and McCarthy, JJ., concur.